Exhibit 99.1 Fleet Status Report 16 February 2was contracted to Anadarko Petroleum ahead of its scheduled shipyard delivery in third quarter 2012. This is the third rig contracted by Anadarko in the ENSCO 8500 Series®. Repeat customers are confirmation of Ensco’s operational excellence. Ensco plc Fleet Status Report 16 February 2012 Monthly Changes Bolded rig names and underlined text signify changes in rig status from previous report. Segment / Region / Rig Design Water Depth' (1) Customer/ Status Day Rate $000′s US Location Est. Avail / Contract Change Comments Deepwater North & South America (excluding Brazil) ENSCO DS-5 Drillship, DP3 Samsung 10000/12000 Petrobras Mid 430s U.S. Gulf of Mexico Jul. 16 Zero rate for 27 days in Jan. 12. Eligible for bonus opportunity up to 17%, plus cost adjustments ENSCO 8500 Semisubmersible DP 8500/10000 Anadarko/Eni High 290s U.S. Gulf of Mexico Aug. 13 Lump sum payment of $20 million and one-time reimbursable costs of $27 million amortized over primary contract term, which equals approx. $31,000 per day.Plus cost adjustments and four 1-year same-rate options ENSCO 8501 Semisubmersible DP 8500/10000 Nexen/Noble Energy High 370s U.S. Gulf of Mexico Jun. 13 Currently executing Noble's drilling program. Mob and upgrade costs are reimbursed by Noble and Nexen at approx.$19,000 per day over primary contract term.Plus cost adjustments and unpriced options ENSCO 8502 Semisubmersible DP 8500/10000 Nexen Mid 490s U.S. Gulf of Mexico Jun. 13 Next sublet to Apache Apr. 12 for 60 to 220 days at same rate. Plus approx. $35,000 per day for reimbursable mobilization expenses and upgrades amortized over 2-year term contract. Plus cost adjustments ENSCO 8503 Semisubmersible DP 8500/10000 Cobalt Mid 540s U.S. Gulf of Mexico Dec. 13 Plus approx $54,000 per day for reimbursable expenses and upgrades to be amortized over 2-year term contract ENSCO 8505 Semisubmersible DP 8500/10000 Delivered/En Route U.S. Gulf of Mexico Jun. 14 Contracted to Anadarko/Apache/Noble Energy for longer of two years or two rotations each, mid 470s, with estimated commencement in late 2Q12. Plus two 1-year unpriced options Brazil ENSCO DS-4 Drillship, DP3 Samsung 10000/12000 BP High 540s Brazil May 16 Plus cost adjustments ENSCO 7500 Semisubmersible DP Petrobras Low 320s Brazil Aug. 14 Eligible for bonus opportunity up to 5%. Plus mob and upgrade costs to beamortized over contract at approx. $20,000 per day. Plus cost adjustments ENSCO 6001 Semisubmersible - DP Amethyst 2 Petrobras Mid 270s Brazil Jun. 13 Eligible for bonus opportunity up to 15%, plus cost adjustments ENSCO 6002 Semisubmersible - DP Amethyst 2 Petrobras Mid 270s Brazil Jul. 13 Eligible for bonus opportunity up to 15%, plus cost adjustments ENSCO 6003 Semisubmersible - DP Amethyst 2 Petrobras Mid 310s Brazil Jan. 17 Eligible for bonus opportunity up to 15%, plus cost adjustments ENSCO 6004 Semisubmersible - DP Amethyst 2 Petrobras Mid 310s Brazil Oct. 16 Eligible for bonus opportunity up to 15%, plus cost adjustments Europe & Mediterranean ENSCO 5006 Semisubmersible - Conv Bingo 8,000 6200/7500 Noble Energy Mid 270s Israel Apr. 12 Plus cost adjustments and three 1-well same price options Middle East & Africa ENSCO DS-1 Drillship - DP Gusto 10,000 6000/10000 TOTAL Low 310s Angola Mar. 15 Rate increases Jun. 12 to low 350s. Planned shipyard upgrade and inspection 3Q12 for approx. 80 days at zero rate. Plus options and cost adjustments. Eligible for bonus opportunity up to 5% ENSCO DS-2 Drillship - DP Gusto 10,000 6000/10000 TOTAL Mid 460s Angola Jul. 13 Eligible for bonus opportunity up to 5%, plus cost adjustments ENSCO DS-3 Drillship, DP3 Samsung 10000/12000 BP/Petrobras Low 520s Angola Jun. 16 Sublet to Petrobras to Jul. 12. Plus approx $35,000 per day for reimburseable mobilization expenses amortized through Jun. 12. Next return to BP in U.S Gulf of Mexico, high 480s. Plus cost adjustments ENSCO 5001 Semisubmersible - Conv Sonat 5000/6500 Maersk Mid 270s Angola Jun. 12 Next to PetroSA in South Africa to Jun. 14, mid 270s. Plus two 1-well options, low 320s Asia & Pacific Rim ENSCO 8504 Semisubmersible DP 8500/10000 TOTAL/Shell Mid 420s Brunei Jan. 13 Next sublet to Shell June 12 to Jan. 13, mid 420s. TOTAL retains another three options for a total of six wells at escalating rates. Mob and upgrade costsamortized over initial 6 month contract term and Feb. 12 at approx. $94,000 perday ENSCO DS-6 (2) Drillship, DP3 Samsung 10000/12000 Delivered/Shipyard Singapore 4Q12 See footnote below Under Construction ENSCO DS-7 Drillship, DP3 Samsung 10000/12000 Under construction South Korea 2H13 ENSCO 8506 Semisubmersible DP 8500/10000 Under construction/ Contracted Singapore 4Q12 Contracted to Anadarko in US GOM to Jun. 15, low 530s plus cost adjustments, with estimated commencement in 4Q12 (1) For rigs that may be modified to drill in deeper water depths, both the currently outfitted and maximum upgrade capabilities are shown. (2) Ensco has entered into an interim agreement with a customer that states the intention of both parties to sign a five-year-term contract for ENSCO DS-6 by 1 April 2012. The terms of the proposed five-year-term drilling contract are expected to add more than $1 billion to Ensco’s revenue backlog. Under the terms of the interim agreement, preparations for the customer’s requested and funded rig modifications will begin immediately in Singapore. Under the terms of the proposed five-year-term contract, upon completion of these modifications, the rig would mobilize to its first drilling location and a mobilization fee would be paid by the customer in a lump sum upon completion of acceptance testing. The location of the first drilling assignment and the name of the customer will be announced at a later date if the parties enter into the intended five-year-term contract. Based upon current estimates to complete the customer’s modifications to the rig, ENSCO DS-6 would commence the proposed five-year-term contract in fourth quarter 2012. Collectively, the modification reimbursements, mobilization fee and other revenue would be amortized over the primary five-year contract term. Page 1 of 5 Ensco plc Fleet Status Report 16 February 2012 Segment / Region / Rig Design Water Depth' (1) Customer/ Status Day Rate $000′s US Location Est. Avail / Contract Change Comments Midwater Brazil ENSCO 5000 Semisubmersible - Conv Neptune Pentagon 2300/2650 Petrobras High 230s Brazil Jul. 13 Eligible for bonus opportunity up to 15%, plus cost adjustments ENSCO 5002 Semisubmersible - Conv Aker H-3 OGX Low 200s Brazil Nov. 13 Planned shipyard stay early Jan. 12 for approx. 67 days. Initial 16 days in low 30s, zero rate for remaining 51 days. Rate increases mid Nov. 12 to low 220s ENSCO 5004 Semisubmersible - ConvF & G Enhanced Pacesetter OGX Low 220s Brazil Nov. 13 Rate increases mid Nov. 12 to mid 230s ENSCO 5005 Semisubmersible - ConvF & G Enhanced Pacesetter 1500/1700 Petrobras Mid 230s Brazil Apr. 13 Planned shipyard stay late 3Q12 for approx. 110 days. Eligible for bonus opportunity up to 10%, plus cost adjustments ENSCO 6000 Semisubmersible - DP Amethyst 3400/4000 Petrobras Low 150s Brazil Feb. 12 Currently outfitted for workover activity. Eligible for bonus opportunity up to 18%, plus cost adjustments Middle East & Africa ENSCO 5003 Semisubmersible - Conv Aker H-3 Available Namibia (1) For rigs that may be modified to drill in deeper water depths, both the currently outfitted and maximum upgrade capabilities are shown. Page 2 of 5 Ensco plc Fleet Status Report 16 February 2012 Segment / Region / Rig Design Water Depth' Customer/ Status Day Rate $000′s US Location Est. Avail / Contract Change Comments Jackups North & South America (excluding Brazil) U.S. Gulf of Mexico ENSCO 59 F&G Cold stacked Gulf of Mexico ENSCO 68 MLT 84-CE Chevron Mid 110s Gulf of Mexico Jul. 12 Day rate does not include certain extra reimbursable costs ENSCO 69 MLT 84-Slot Cold stacked Gulf of Mexico ENSCO 75 MLTSuper 116-C Apache Mid 110s Gulf of Mexico Apr. 12 Plus cost adjustments ENSCO 81 MLT 116-C Walter Mid 80s Gulf of Mexico Mar. 12 Next to Dynamic to Mar. 13, low 90s. Plus unpriced options ENSCO 82 MLT 116-C Chevron Mid 80s Gulf ofMexico Jul. 12 Day rate does not include certain extra reimbursable costs ENSCO 86 MLT 82 SD-C Apache Mid 60s Gulf of Mexico Apr. 12 ENSCO 87 MLT 116-C Apache Mid 80s Gulf of Mexico Apr. 12 ENSCO 90 MLT 82 SD-C Energy XXI Mid 60s Gulf of Mexico Jun. 12 ENSCO 99 MLT 82 SD-C Energy XXI Mid 60s Gulf ofMexico Apr. 12 Pride Wisconsin MLT-Slot Cold stacked Gulf of Mexico Mexico ENSCO 83 MLT 82 SD-C Pemex Low 110s Mexico Nov. 12 Planned shipyard inspection 2Q12 for approx 21 days at zero rate. Plus cost adjustments ENSCO 89 MLT 82 SD-C Pemex Low 90s Mexico Mar. 12 Planned shipyard inspection 2Q12 for approx 21 days at zero rate ENSCO 93 MLT 82 SD-C Pemex Mid 90s Mexico Mar. 12 Planned shipyard inspection 3Q12 for approx 28 days at zero rate. Rates adjust to global index rate every 3 months (next Mar. 12) ENSCO 98 MLT 82 SD-C Pemex Low 110s Mexico Apr. 12 Planned shipyard inspection 2Q12 for approx 21 days at zero rate. Plus cost adjustments Europe North Sea ENSCO 70 Hitachi K1032N Tullow Low 90s UK Mar. 12 Next to RWE DeatoFeb. 13, high 80s. Plus five 1-well unpriced options ENSCO 71 Hitachi K1032N Maersk High 80s Denmark Mar. 13 Rate increases Mar. 12 to low 110s. In 3Q12 in shipyard for upgrade at zero rate for approx. 90 days. Plus two 1-year options at escalating day rates ENSCO 72 Hitachi K1025N Maersk High 80s Denmark Jul. 13 Rate increases Jul. 12 to low 110s. Plus two 1-year options at escalating day rates ENSCO 80 MLT 116-CE Wintershall Low 90s UK Feb. 12 Next to Dana to May 12, low 100s.Then to Perenco to Nov. 12, mid 90s. Then to EOG toJul. 13, high 90s. Rate increases Jun. 13 to low 130s, plus one 1-well unpriced options ENSCO 92 MLT 116-C RWE Dea High 80s UK Oct. 12 Plus three 1-well unpriced options. Next to Tullow to Jan. 13, low 130s. Plus one 1-well unpriced option ENSCO 100 MLT 150-88-C E.ON High 150s UK Nov. 12 Next to Ithaca to Feb. 14, low 160s, plus three 1-well options ENSCO 101 KFELS MOD V-A Maersk Low 200s UK Jul. 12 Plus costadjustments and one unpriced option. Next to Tullow to Nov. 12, mid 210s ENSCO 102 KFELS MOD V-A ConocoPhillips Low 200s UK Jun. 16 Rate firm for 8 wells (est. 3 years) thereafter at mutually agreed rate. Plus unpriced options Page 3 of 5 Ensco plc Fleet Status Report 16 February 2012 Segment / Region / Rig Design Water Depth' Customer/ Status Day Rate $000′s US Location Est. Avail / Contract Change Comments Jackups Middle East & Africa Middle East ENSCO 54 F&G L-780 Mod II-C ADOC/QPD/Bunduq High 50s UAE/Qatar Jun. 12 Rate increases Feb. 12 to high 60s. Plus cost adjustmentsand well-to-well unpriced options ENSCO 58 F&G L-780 Mod II Saudi Aramco Mid 60s Saudi Arabia Dec. 13 Plus one 1-year same rate option ENSCO 76 MLT Super 116-C Saudi Aramco Low 100s Saudi Arabia Jun. 14 Plus one 1-year option, high 150s ENSCO 84 MLT 82 SD-C Saudi Aramco Low 60s Saudi Arabia Nov. 14 Planned shipyard upgrade May 12 for approx. 80 days at zero rate. Plus one 1-year option, mid 70s ENSCO 88 MLT 82 SD-C Ras Gas Mid 60s Qatar Dec. 12 Plus multiple options at escalating rates ENSCO 91 Hitachi Saudi Aramco High 60s Saudi Arabia Jul. 14 Planned shipyard upgrade early Mar. 12 for approx. 90 days at zero rate. Plus one 1-year option, mid 90s ENSCO 94 Hitachi 250-C Ras Gas Mid 60s Qatar Dec. 12 Plus multiple options at escalating rates ENSCO 96 Hitachi 250-C Saudi Aramco Low 60s Saudi Arabia Nov. 14 Planned shipyard upgrade 2Q12 for approx. 80 days at zero rate.Plus one 1-year option, mid 70s ENSCO 97 MLT 82 SD-C Saudi Aramco Low 60s Saudi Arabia Nov. 14 Planned shipyard upgrade 3Q12 for approx. 80 days at zero rate. Plus one 1-year option, mid 70s Pride Hawaii Levingston Cold stacked Bahrain Pride Pennsylvania MLT Cold stacked Bahrain Africa ENSCO 61 Levingston Perenco Low 100s Cameroon Mar. 12 Asia & Pacific Rim Southeast Asia / Australia ENSCO 52 F&G L-780 Mod II-C Petronas Carigali Mid 70s Malaysia Apr. 14 Assigned to Murphy for remaining term, mid 70s. Late 1Q12 10-day inspection, mid 30s. Plus cost adjustments and one 1-year unpriced option ENSCO 53 F&G L-780 Mod II-C Petronas Carigali High 70s Malaysia Mar. 12 Next to Salamander in Thailand to Jul. 12, low 80s. Rate increases mid-May to Jul. 12 low 100s. Then expect to work to Dec. 12, low 100s ENSCO 56 F&G L-780 Mod II-C Pertamina Mid 70s Indonesia Apr. 13 Planned shipyard time for approx. 15 days in May 12 at zero rate. Plus one 6-month unpriced option ENSCO 67 MLT 84-CE Pertamina Low 100s Indonesia Jan. 13 Plus one 8-month unpriced option ENSCO 85 MLT 116-C Shipyard Singapore Jun. 12 ENSCO 104 KFELS MOD V-B Apache High 140s Australia May 12 Plus cost adjustments. Upgrades amortized over Apache's 1-year term contract of approx. $8,000 per day ENSCO 105 KFELS MOD V-B Talisman Mid 120s Malaysia Aug. 12 Planned shipyard time for approx. 14 days in Mar. 12 at zero rate. Two 1-year unpriced options. Upgrades amortized over Talisman's primary contract term of approx. $6,000 per day ENSCO 106 KFELS MOD V-B Newfield Mid 120s Malaysia Oct. 12 Plus cost adjustments. Upgrades amortized over Newfield's remaining contract term of approx. $4,000 per day ENSCO 107 KFELS MOD V-B Premier Oil Low 110s Vietnam Aug. 12 Rate increases late Apr. 12 to low 130s and to mid 130s in late May 12. Plus three 1-well options at index rate ENSCO 108 KFELS MOD V-B TOTAL High 120s Brunei Feb. 12 Next to shipyard in Singapore for planned inspection and mob for approx. 32 days at zero rate. Then to PTTEP in Thailand Mar. 12 to Mar. 14, mid 130s. Upgrades amortized over PTTEP's primary contract term of approx. $2,000 per day ENSCO 109 KFELS MOD V-Super B PTTEP Low 170s Australia Jul. 12 Rate increases late Jun. 12 to high 170s. Next to ENI/Murphy/Vermillion/Santos for work to Feb. 13, mid 170s. Plus one 1-well option at same rate Under Construction ENSCO 120 KFELS Super A Under construction/ contracted Singapore 2Q13 Contracted to Nexen in the UK from 4Q13 to Mar. 15, low 230s.Plus cost adjustments and eleven 1-well options, mid 250s.Mob fee of $7.5 million to be amortized over primary contract term ENSCO 121 KFELS Super A Under construction Singapore 4Q13 ENSCO 122 KFELS Super A Under construction Singapore 3Q14 Page 4 of 5 Ensco plc Fleet Status Report 16 February 2012 Rig Design Water Depth' Customer/ Status Day Rate $000′s US Location Est. Avail / Contract Change Comments Other Deepwater Drilling Management Kizomba Deepwater TLP Drilling Rig ExxonMobil Mid 80s Angola Apr. 15 Operations concluding. Rate decreases Jun. 12, high 30s for reduced crew Thunderhorse Deepwater Semisubmersible BP Mid 80s U.S. Gulf ofMexico Jan. 13 Plus four 1-year priced options, plus cost adjustments Mad Dog Deepwater Spar Drilling Rig BP Low 60s U.S. Gulf ofMexico Jan. 15 Plus one 1-year priced option, plus cost adjustments Barge Rig ENSCO I Barge Rig Cold stacked Singapore Definitions and Disclaimers Day Rate Definition. The day rates reflected in this Fleet Status Report are the operating day rates charged to customers, which may include estimated contractual adjustments for changes in operating costs and/or reimbursable cost adjustments for ongoing expenses such as crew, catering, insurance and taxes. The day rates, however, do not include certain types of non-recurring revenues such as lump sum mobilization payments, revenues earned during mobilizations, revenues associated with contract preparation and other non-recurring reimbursable items such as mobilizations and capital enhancements, and the impact of the fair market value adjustments to Pride’s drilling contracts in place on the 31 May 2011 acquisition date.Routine and non-routine downtime may reduce the actual revenues recognized during the contract term.Additionally, the Company occasionally negotiates special rates with customers as noted in the comments that reduce revenues recognized during the contract term. Rig Names.We are in the process of completing name changes on some of our rigs, some of which may not be completed for some time.For the purpose of our Fleet Status Report, we are using the new names even when the name change has not been completed.Below is a legend showing the name changes. Legend of rig names changing ENSC DS-1 Pride Africa ENSCO6000 Pride South America ENSCO 5002 Pride Sea Explorer ENSCO 61 Pride Cabinda ENSC DS-2 Pride Angola ENSCO 6001 Pride Carlos Walter ENSCO 5003 Pride South Seas ENSCO 91 Pride Montana ENSC DS-3 Deep Ocean Ascension ENSCO6002 Pride Brazil ENSCO 5004 Pride Venezuela Pride Hawaii Pride Hawaii ENSC DS-4 Deep Ocean Clarion ENSCO 6003 Pride Rio de Janeiro ENSCO 5005 Pride South Atlantic Pride Pennsylvania Pride Pennsylvania ENSC DS-5 Deep Ocean Mendocino ENSCO 6004 Pride Portland ENSCO 5006 Pride North America Pride Wisconsin Pride Wisconsin ENSC DS-6 Deep Ocean Molokai ENSCO 5000 Pride Mexico ENSCO 58 Pride North Dakota ENSC DS-7 Deep Ocean Marquesas ENSCO 5001 Pride South Pacific ENSCO 59 Pride Tennesse Forward Looking Statement. Statements contained in this Fleet Status Report that are not historical facts are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. Forward-looking statements include words or phrases such as “anticipate,” “believe,” “estimate,” “expect,” “intend,” “plan,” “project,” “could,” “may,” “might,” “should,” “will” and similar words and specifically include statements involving future rig dayrates; cost adjustments; utilization; estimated rig availability; contract duration, status, terms and other contract commitments; customers; rig enhancement projects; new rig commitments; the expected period of time and number of rigs that will be in a shipyard for repairs, maintenance, enhancement or construction; and scheduled delivery dates for new rigs. Such statements are subject to numerous risks, uncertainties and assumptions that may cause actual results to vary materially from those indicated, including the continued impact of the Macondo well incident; governmental regulatory, legislative and permitting requirements affecting drilling operations; changes in worldwide rig supply and demand, competition and technology; future levels of offshore drilling activity; downtime and other risks associated with offshore rig operations, relocations, severe weather or hurricanes; possible cancellation or suspension of drilling contracts as a result of mechanical difficulties, performance or other reasons; risks inherent to shipyard rig construction, repair, maintenance or enhancement; actual contract commencement dates; environmental or other liabilities, risks or losses; our ability to attract and retain skilled personnel on commercially reasonable terms; governmental action, civil unrest and political and economic uncertainties; terrorism, piracy and military action; and the outcome of litigation, legal proceedings, investigations or other claims or contract disputes.In addition to the numerous factors described above, you should also carefully read and consider “Item 1A. Risk Factors” in Part I and “Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations” in Part II of our most recent annual report on Form 10-K, as updated in our subsequent quarterly reports on Form 10-Q, which are available on the SEC’s website at www.sec.gov or on the Investor Relations section of our website at www.enscoplc.com.Each forward-looking statement speaks only as of the date of the particular statement, and we undertake no obligation to publicly update or revise any forward looking statements, except as required by law. Page5 of 5
